N THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 No. 74468-2-I
                      Respondent,
      v.                                         DIVISION ONE

LAWRENCE DUNBAR SMALLEY,                         UNPUBLISHED OPINION

                      Appellant                  FILED April 24, 2017


       LEACH, J   —   Lawrence Smalley appeals his conviction for second degree

assault—domestic violence         He argues that we must remand this case for the

trial court to enter written CrR 3.5 findings of fact and conclusions of law.

Because the trial court belatedly entered the findings and conclusions and

Smalley has not alleged any prejudice from their delayed entry, he fails to

demonstrate grounds for relief.1

       Smalley also claims as an additional ground for relief that the trial court

violated his speedy trial rights, citing Vermont v. Brillon.2 Apart from naming that

case, Smalley makes no argument for relief.         “[T]he appellate court will not

consider a defendant’s statement of additional grounds for review if it does not

inform the court of the nature and occurrence of alleged errors.”3 And except in


         State v. Cannon, 130 Wash. 2d 313, 329, 922 P.2d 1293 (1996) (“Although
the practice of submitting late findings and conclusions is disfavored, they may
be ‘submitted and entered even while an appeal is pending’ if the defendant is
not prejudiced by the belated entry of findings.” (quoting State v. McGary, 37 Wn.
App. 856, 861, 683 P.2d 1125 (1984))); State v. Gaddy, 114 Wash. App. 702, 705,
60 P.3d 116 (2002), aff’d, 152 Wash. 2d 64, 93 P.3d 872 (2004).
       2556 U.S. 81, 129 S. Ct. 1283, 173 L. Ed. 2d 231 (2009).
       ~ RAP 10.10(c).
No. 74468-2-I I 2


certain cases not applicable here, “the appellate court is not obligated to search

the record in support of claims made in a defendant’s statement of additional

grounds for review.”4 We therefore decline to address the merits of Smalley’s

additional ground.

      Affirmed.




WE CONCUR:



     ~AJ~An~ ~




        RAP 10.10(c).
                                        -2-